AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT THIS AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT (the “Agreement”) is entered into as of the ● day of December, 2009 (the “Execution Date”) by and between Zea Capital Fund LLC, a Delaware limited liability company having its principal place of business at 118 Third Avenue SE, Suite 630, Cedar Rapids, Iowa 52401 (the “Company”), and AAVIN Equity Advisors, LLC, an Iowa limited liability company having its principal place of business at 118 Third Avenue SE, Suite 630, Cedar Rapids, Iowa 52401 (the “Adviser”). WHEREAS, the Company may publicly offer its securities in an offering registered under the Securities Act of 1933, as amended (the “1933 Act”) and applicable state laws (the “IPO”), and after such IPO, would operate as anon-diversified management investment company and would elect treatment as a business development company under the Investment
